 1

 2

 3                                   JS-6
 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   BRYAN WILLIAMS, an individual,           Case No.: 2:18-CV-07416-JFW-AGR
12               Plaintiff,
                                              ORDER GRANTING DISMISSAL OF
13                                            ENTIRE ACTION WITH PREJUDICE
                 v.
14
     TED BAKER LIMITED, a New York
15   corporation; and DOES 1-10, inclusive,   Complaint filed: August 23, 2018
16
                 Defendants.
17

18

19
20

21

22

23

24

25

26

27

28

                      ORDER GRANTING DISMISSAL OF ENTIRE ACTION
 1         The Court, having considered the parties’ Stipulation for Dismissal Pursuant to
 2   Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby dismisses with
 3   prejudice Plaintiff’s Complaint in the above-entitled action. Each party shall bear its
 4   own costs and attorneys’ fees.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated: December 10, 2018             By: _____________________________
                                              The Honorable John F. Walter
 9                                            United States District Court Judge
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                        -1-
                      ORDER GRANTING DISMISSAL OF ENTIRE ACTION
